PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/359,111
Filing Date: 22 Nov 2016
Appellant(s): Thompson et al.



__________________
Thompson et al. 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/7/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 23-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2014175) in view of Phair (US 52919999) in view of Kipnees (US 4980991).
Regarding claim 1, Hart teaches a plant cover device comprising: an enclosure (hood 12, col. 2 ll. 7-12, fig. 2) comprising a sealed top end (fig. 2) and a plurality of panels coupled together to define a plant-receiving cavity therein (col. 2, ll. 7-12, fig. 2), each of said plurality of panels having a major mesh surface (col. 2, ll. 7-12, cloth is understood as a material comprising an interlaced structure i.e. mesh), and a seam extending along a peripheral edge of said major surface, adjacent panels being coupled together at respective seams (col. 2, ll. 9-12) and a support extending vertically from a ground surface to abut the sealed top end of said enclosure (frame 2, 5 and 8, col. 2, ll. 7-12, fig. 2), and a trunk receiving opening at a bottom end (fig. 2) but fails to teach each panel comprising a triangle-shaped section, and a trapezoid-shaped section integral with said triangle-shaped section, the triangle-shaped section defining a sealed top end, the trapezoid-shaped section defining a bottom end opposite the sealed top end, the trapezoid-shaped section having first and second bases, the first base having a length greater than a length of the second base, the first base abutting the triangle-shaped section, and a fastener adjacent the peripheral edge of a respective panel and extending from the trunk receiving opening; a tubular trunk cover extending through the trunk receiving opening and for encircling and abutting a trunk of the plant, the trunk of the plant extending through said tubular trunk cover and into a ground surface. However, Phair teaches an enclosure comprising a plurality of panels, each panel comprising a triangle-shaped section, and a trapezoid-shaped section integral with said triangle-shaped section, the trapezoid-shaped section defining a bottom end, the trapezoid-shaped section having first and second bases, the first base having a length greater than a length of the second base, the first base abutting the triangle-shaped section (see figure 2 below) and a fastener (elongated slide fastener 36) adjacent the peripheral edge of a respective panel and extending from the trunk receiving opening (col. 2 ll.24-27, fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hart with a shape as taught by Phair to allow the enclosure to be tailored to and easily placed on various sized and shaped plants. And Kipnees teaches a trunk cover (plastic foam sheeting 12, col. 2, ll. 18-22) for protecting a plant. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hart’s system with a trunk cover as taught by Kipnees to protect plants from natural influences which can damage a tree or cause improper growth.
Regarding claims 5 and 24, Hart as modified by Phair and Kipnees teaches the invention substantially as claimed and Phair further teaches wherein said fastener extends partially along said trapezoid-shaped section (fig. 3).
Regarding claim 23, Hart teaches a method of covering a plant with a plant cover device comprising an enclosure comprising a sealed top end (hood 12, col. 2 ll. 7-12, fig. 2), a plurality of panels coupled together to define a plant-receiving cavity therein (col. 2, ll. 7-12, fig. 2), each of said plurality of panels having a major mesh surface (col. 2, ll. 7-12, cloth is understood as a material comprising an interlaced structure i.e. mesh), and a seam extending along a peripheral edge of said major surface, adjacent panels being coupled together at respective seams (col. 2, ll. 9-12), the plurality of panels defining a trunk receiving opening at a bottom end (fig. 2), positioning a foliage of the plant within the plant cover device by lowering the enclosure over the plant through the trunk receiving opening (col. 2, ll. 15-17, fig. 2); a trunk receiving opening at a bottom end (fig. 2) and suspending the enclosure with a support extending vertically from the et ground surface to abut the sealed top end of the enclosure (frame 2, 5 and 8, fig. 1) but fails to teach each panel comprising a triangle-shaped section, and a trapezoid-shaped section integral with said triangle-shaped section, the triangle-shaped section defining a sealed top end, the trapezoid-shaped section defining a bottom end opposite the sealed top end, the trapezoid-shaped section having first and second bases, the first base having a length greater than a length of the second base, the first base abutting the triangle-shaped section, said plurality of panels defining a trunk receiving opening at the bottom end, and a fastener adjacent the peripheral edge of a respective panel and extending from the trunk receiving opening; and positioning a tubular trunk cover extending through the trunk receiving opening and for encircling and abutting a trunk of the plant, the trunk of the plant extending through the tubular trunk cover and into a ground surface. However, Phair teaches an enclosure comprising panels with a triangle-shaped section, and a trapezoid-shaped section integral with said triangle-shaped section, the trapezoid-shaped section defining a bottom end, the trapezoid-shaped section having first and second bases, the first base having a length greater than a length of the second base, the first base abutting the triangle-shaped section (see figure 2 below), said plurality of panels defining a trunk receiving opening at the bottom end (opening of 42, see figure 2 below), and a fastener (elongated slide fastener 36) adjacent the peripheral edge of a respective panel and extending from the trunk receiving opening (col. 2 ll.24-27, fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hart’s enclosure with an enclosure shape as taught by Phair to allow the enclosure to be tailored to and easily placed on various sized and shaped plants. And Kipnees teaches positioning a tubular trunk cover encircling and abutting a trunk of the plant, the trunk of the plant extending through the tubular trunk cover and into a ground surface (plastic foam sheeting 12, col. 2, ll. 18-22, fig. 1 and 3) for protecting a tree. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hart’s system with a trunk cover as taught by Kipnees to protect plant from natural influences which can damage a plant or cause improper growth.
Regarding claims 27 and 28, Hart as modified by Phair and Kipnees teaches the invention substantially as claimed and Kipnees further teaches wherein said tubular cover comprises a reflective exterior surface (col. 2, ll. 60-64).

    PNG
    media_image2.png
    1034
    1303
    media_image2.png
    Greyscale

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Phair in view of Kipnees, as applied to claims 1 and 23, further in view of Gorewitz (US 4265049).
Regarding claims 25 and 26, Hart as modified by Phair and Kipnees teaches the invention substantially as claimed but fails to teach a closure device wrapped around said enclosure to close the trunk receiving opening around said trunk cover. However, Gorewitz teaches a drawstring wrapped around an enclosure (drawstring 36, col. 2 ll. 65-67, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hart’s enclosure with a drawstring as taught by Gorewitz to provide a snug fit at the bottom of the hood. Regarding “to close the trunk receiving opening around the tubular trunk cover” it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

In response to the appellant’s argument that “the examiner has mischaracterized the teachings of Hart. As the skilled person would recognize, cloth does not equate to mesh material”, the examiner disagrees. Paragraph [0031] of the specification provides an example of 50 mesh or 50 by 25 threads per square inch and discloses that the mesh material provides water permeability and light transmissivity but does not define what appellant considers to be a mesh surface (as claimed in claim 1). Dictionary.com defines mesh as (1) any knit, woven, or knotted fabric of open texture and (2) an interwoven or intertwined structure. As a cloth is a woven fabric and fabrics are known to have water permeability and light transmissivity, Hart discloses the claimed limitation. 
In response to the appellant’s argument that “The skilled person would recognize that the broad shape of the wire structure and hood of Hart already fits any tree shape, and any proposed tapering, such as in the proposed modification to provide the missing claimed features, would reduce the flexibility of the hood's application”, the examiner disagrees. It would have been obvious to modify Hart’s shape with the shape as taught by Phair to allow the enclosure to be tailored to specific tree shapes or sizes to either save material or space during use (i.e. it would be a waste of material and resources to use a large enclosure to cover a small triangular shaped tree or a waste of space to use an enclosure that extends a distance from the tree especially in orchards or tree grove where space is limited).
In response to the appellant’s argument that Phair is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the instant application and Phair are both directed to a plant/tree cover, thus Phair is considered analogous art.
In response to the appellant’s argument that “the skilled person would not be motivated to add a trunk wrap as proposed in the rejection. Rather, the skilled person would appreciate that the hood of Hart reaches to the ground surface (i.e. providing a full weather shield)” the examiner disagrees. It would have been obvious to modify Hart’s invention with the reflective tree wrap as taught by Kipnees to further protect the tree from natural influences (i.e. subfreezing weather) which can damage the tree or cause improper growth thus by providing a foam insulation around the trunk (especially for young trees) the possibility of needing to replace a damaged tree would be reduced.  Also note that Figure 2 shows Hart’s hood spaced from the ground surface, which would demonstrate a need (i.e. suggestion) for the Kipnees modification.
In response to the appellant’s argument that the proposed combination of Hart and Gorewitz is improper”, the examiner disagrees. It would have been obvious to modify Hart’s enclosure with a drawstring as taught by Gorewitz to further ensure a secure fit at the bottom of the hood to prevent disposition i.e. during an inclement weather event.  Also note the modification in view of Phair, which changes the shape of the cover, and thus the wire frame – this would provide a suggestion to provide further securement given the new frame shape.
In response to appellant’s argument regarding a “total reworking” of Hart, the examiner disagrees, directs the panel to the rejection of record, and notes that this argument has limited particularity to which the examiner cannot reasonably respond.
In response to appellant’s argument that the prior art fails to disclose the closure device wrapped around said enclosure to close the trunk receiving opening around said tubular trunk cover”, Hart as modified by Gorewitz teaches the closure device wrapped around the enclosure and is considered to be closed around the tubular trunk cover in that the closure is closed in a location circumferentially around the trunk cover.  In other words, the claim does not explicitly require contact between the trunk cover and closure.  The Examiner clarifies the citation to Ex parte Masham by stating that the cited limitation has no explicit structural limitation but still connotes structure for which the prior art must show a structure capable of carrying out the limitation. See MPEP 2114.
In response to the appellant’s argument that “this rationale to modify Hart would not resonate with the skilled person. Rather, since Hart notes it "is preferable to assemble the parts so that the lower end of the hood is just in contact with the ground", (Col. 2, lines 17-19), the skilled person would not be motivated to add a reflective layer as proposed in the rejection. Rather, the skilled person would appreciate that the hood of Hart reaches to the ground surface (i.e. providing a full weather shield), and that the addition of a reflective layer to is unnecessary and wasteful.” the examiner disagrees. It would have been obvious to modify Hart’s invention with the reflective tree wrap as taught by Kipnees to prevent the passage of radiant energy to protect the tree against freeze damage (Abstract) which can damage the tree or cause improper growth thus by providing a reflective insulation around the trunk (especially for young trees) the possibility of needing to replace a damaged tree would be further reduced.  Also note that Figure 2 shows Hart’s hood spaced from the ground surface, which would demonstrate a need (i.e. suggestion) for the Kipnees modification.
In response to appellant’s argument regarding commercial success, the appellant has not provide sufficient evidence to show that other factors are not attributing to the success.  For example, there is no statement or evidence of record that would show how an increase in marketing or change in price could account for much of the increased sales.
In response to appellant’s argument regarding copying by others, the appellant has not provide sufficient evidence to show that the alleged copy is in fact a copy of the claimed device. In other words, the blurry exhibit 4 does not lend itself to analyzing this issue.  Further, the mere fact of copying is not sufficient for secondary evidence of no-obviousness as this copying has not been shown to not be tied to another factor like a “lack of concern for patent property.”  Note MPEP 716.06.
In response to appellant’s argument regarding long felt unresolved need, the appellant has not provide sufficient evidence showing a long felt unresolved need.  The need must be long-felt, for which a timeline must be established.  The 2005 timeline set forth in the Brief refers to general citrus greening disease.  However, Appellant’s statement of need refers to disease prevention “without insecticides.”  Thus, it is clear that the Applicant’s met need is not commensurate in scope with the timeline purportedly established by the unprovided “ufl.edu” website evidence.  Thus, there is insufficient evidence to demonstrate a long felt need.
In response to appellant’s argument that the claimed invention yields “unexpected improved properties,” one skilled in the art would clearly expect that, when a tree is protected from disease and other negative factors, the tree would thrive.  Thus, there is insufficient evidence to demonstrate an unexpected result.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EBONY E EVANS/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        
Conferees:
/Michael T. Schaper/
RQAS, OPQA

/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.